Appeal by the defendant, as limited by his brief, from so much of a sentence of the Supreme Court, Suffolk County (D’Amaro, J.), imposed March 13, 1986, upon his conviction of burglary in the second degree, after a plea of guilty, as, in addition to imposing an indeterminate term of imprisonment of 4 to 8 years, directed the payment of $100 as a mandatory surcharge.
Ordered that the sentence is affirmed insofar as appealed from.
The sentence, including the imposition of the mandatory *706felony surcharge, was neither unduly harsh nor excessive. In addition, at the time of sentencing, the defendant did not challenge the imposition of the mandatory felony surcharge on the grounds that it was unconstitutional or that it should have been waived based upon his alleged indigency. Accordingly, these contentions are not preserved for review as a matter of law (see, CPL 470.05 [2]; People v Baker, 130 AD2d 582), and we decline to address them in the interest of justice. Lawrence, J. P., Weinstein, Rubin and Kooper, JJ., concur.